 

Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OR FOREIGN SECURITIES LAWS AND, EXCEPT AS SET FORTH IN Sections 6.1
and 6.2 BELOW, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS
AND UNTIL REGISTERED UNDER SAID ACT AND LAWS OR IN A TRANSACTION EXEMPT FROM
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

Company:   VBI Vaccines Inc., a corporation existing pursuant to the laws of
British Columbia       Class of Stock:   Common Stock       Number of Shares:  
A number equal to the aggregate original principal amount of the Term Loans
actually funded by Lenders pursuant to the Loan Agreement, multiplied by 3.50%
divided by the Warrant Price, as in effect from time to time.       Warrant
Price:   $1.12       Issue Date:   May 22, 2020       Expiration Date:   10
years from the Issue Date       Loan Agreement:   This Warrant to Purchase
Shares of Common Stock (“Warrant”) is issued in connection with, and as
consideration of the commitments pursuant to, that certain Loan and Guaranty
Agreement of even date herewith among the Company and certain other borrowers
and guarantors from time to time party thereto, K2 HealthVentures LLC, as
administrative agent for the lenders, Ankura Trust Company, LLC, as collateral
agent for lenders, and the lenders party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used herein without definition, shall have the meanings set
forth in the Loan Agreement.

 

This WARRANT TO PURCHASE Common STOCK certifies that, for good and valuable
consideration, K2 HEALTHVENTURES EQUITY TRUST LLC (together with any successor
or permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, “Holder”) is entitled to purchase the number of fully paid and
non-assessable shares of the above-stated class, series and type of stock of the
above-named company (the “Company”) at the above-stated Warrant Price, all as
set forth above and as adjusted pursuant to Section 2 of this Warrant, subject
to the provisions and upon the terms and conditions set forth in this Warrant.

 

SECTION 1 DEFINITIONS.

 

As used in this Warrant, the following terms have the following meanings:

 

“Acknowledgement” has the meaning set forth in Section 3.5.

 

“Aggregate Warrant Price” means, with respect to any exercise of this Warrant,
an amount equal to the product of (i) the number of Shares in respect of which
this Warrant is then being exercised pursuant to Section 3 hereof, multiplied by
(ii) the applicable Warrant Price in effect as of the Exercise Date.

 

“Assignment” has the meaning set forth in Section 6.1.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

 

1

 

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, no par value, of the Company, and any
capital stock into which such Common Stock shall have been converted, exchanged
or reclassified following the date hereof.

 

“Company” has the meaning set forth in the preamble.

 

“Convertible Securities” means any securities, whether debt, equity or other
securities (directly or indirectly) convertible into or exchangeable for Common
Stock, but excluding Options.

 

“Covered Persons” has the meaning set forth in Section 3.9.

 

“Disqualification Events” has the meaning set forth in Section 3.9.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., New York time, on a Business Day, including,
without limitation, the receipt by the Company of a Subscription Agreement, the
Warrant and the Aggregate Warrant Price.

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Expiration Date” has the meaning set for in the preamble.

 

“Fair Market Value” means, as of any particular date: (i) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (ii) if there have been no sales of the Common Stock on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Stock on all such exchanges at the end of such day; (iii) if on
any such day the Common Stock is not listed on a domestic securities exchange,
the closing sales price of the Common Stock as quoted on Nasdaq, the OTC
Bulletin Board, the “pink sheets” or similar quotation system or association for
such day; or (iv) if there have been no sales of the Common Stock on Nasdaq, the
OTC Bulletin Board, the “pink sheets” or similar quotation system or association
on such day, the average of the highest bid and lowest asked prices for the
Common Stock quoted on Nasdaq, the OTC Bulletin Board, the “pink sheets” or
similar quotation system or association at the end of such day, in each case,
averaged over twenty (20) consecutive Business Days ending on the Business Day
immediately prior to the day as of which “Fair Market Value” is being
determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on
Nasdaq, the OTC Bulletin Board, the “pink sheets” or similar quotation system or
association, the “Fair Market Value” of the Common Stock shall be the fair
market value per share as determined jointly by the Board and the Holder,
subject to Section 3.10 hereof.

 

“Holder” has the meaning set forth in the preamble.

 

“Indemnified Liabilities” has the meaning set forth in Section 14.2.

 

“Indemnitees” has the meaning set forth in Section 14.2.

 

“Inspectors” has the meaning set forth in Section 5.2(h).

 

“Nasdaq” means The Nasdaq Stock Market, Inc.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

2

 

 

“OTC Bulletin Board” means the National Association of Securities Dealers, Inc.
OTC Bulletin Board.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Piggyback Registration” has the meaning set forth in Section 5.1(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post- effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Records” has the meaning set forth in Section 5.2(h).

 

“Registrable Securities” means (x) any shares of Common Stock held by any Person
or issuable upon conversion, exercise or exchange of any securities owned by any
Person at any time (including Warrant Shares exercisable upon exercise of this
Warrant), and (y) any shares of Common Stock issued or issuable with respect to
any shares described in subsection (x) above by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization (it being understood that for purposes of
this Warrant, a Person shall be deemed to be a holder of Registrable Securities
whenever such Person has the right to then acquire or obtain from the Company
any Registrable Securities, whether or not such acquisition has actually been
effected). As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a Registration Statement covering
such securities has been declared effective by the Commission and such
securities have been disposed of pursuant to such effective Registration
Statement, (ii) such securities are sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met, (iii) such securities are otherwise
transferred and such securities may be resold without subsequent registration
under the Securities Act, or (iv) such securities shall have ceased to be
outstanding.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post- effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Solicitor” has the meaning set forth in Section 3.9.

 

“Subscription Agreement” means a subscription agreement in substantially the
form attached hereto as Exhibit A.

 

“Warrant” has the meaning set forth in the preamble.

 

“Warrant Price” has the meaning set forth in the preamble.

 

“Warrant Shares” means shares of the Common Stock of the Company purchasable
upon exercise of this Warrant.

 

SECTION 2 TERM OF WARRANT.

 

Subject to the terms and conditions hereof, at any time or from time to time
after the date hereof up to and including 5:00 p.m., New York time, on the
Expiration Date (or, if such day is not a Business Day, on the next preceding
Business Day) (such period, the “Exercise Period”), the Holder of this Warrant
may exercise this Warrant for all or any part of the Warrant Shares (subject to
adjustment as provided herein).

 

3

 

 

SECTION 3 EXERCISE OF WARRANT.

 

3.1 Exercise Procedure. This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

 

(a) surrender of this Warrant (if, but only if, this Warrant is being exercised
in full) to the Company at its then principal executive offices (or an
indemnification undertaking with respect to this Warrant in the case of its
loss, theft or destruction), together with one or more Subscription Agreements,
duly completed (including specifying the number and type of Warrant Shares to be
purchased) and executed; and

 

(b) payment to the Company of the Aggregate Warrant Price in accordance with
Section 3.2.

 

3.2 Method of Payment of the Aggregate Warrant Price. Payment of the Aggregate
Warrant Price shall be made, at the option of the Holder as expressed in one or
more Subscription Agreements, by the following methods:

 

(a) by delivery to the Company of a certified bank check payable to the order of
the Company or by wire transfer of immediately available funds to an account
designated in writing by the Company, in the amount of such Aggregate Warrant
Price (representing a cashless exercise);

 

(b) by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Warrant Price; or

 

(c) any combination of the foregoing.

 

In the event of any withholding of Warrant Shares pursuant to clause (b) above
where the number of Warrant Shares whose value is equal to the Aggregate Warrant
Price is not a whole number, the number of Warrant Shares withheld by the
Company shall be rounded up to the nearest whole share and the Company shall
make a cash payment to the Holder (by delivery of a certified or official bank
check or by wire transfer of immediately available funds) based on the
incremental fraction of a Warrant Share being so withheld by the Company in an
amount equal to the product of (x) such incremental fraction of a Warrant Share
being so withheld multiplied by (y) the Fair Market Value per Warrant Share as
of the Exercise Date; provided that such valuation shall be subject to Section
3.10.

 

3.3 Delivery of Stock Certificates. Upon receipt by the Company of a
Subscription Agreement, surrender of this Warrant (if, but only if, this Warrant
is being exercised in full) and payment of the Aggregate Warrant Price (in
accordance with Section 3.1 hereof), the Company shall, as promptly as
practicable, and in any event within three (3) Business Days thereafter, deliver
(or cause to be delivered) to the Holder the Warrant Shares issuable upon such
exercise, together with cash in lieu of any fraction of a Warrant Share, as
provided in Section 3.4 hereof. The Warrant Shares shall be registered in the
name of the Holder or, subject to compliance with Section 6.1 below, such other
Person’s name as shall be designated in the Subscription Agreement. This Warrant
shall be deemed to have been exercised (in whole or in part, as the case may be)
and such Warrant Shares shall be deemed to have been issued, and the Holder or
any other Person so designated to be named therein shall be deemed to have
become a holder of record of such Warrant Shares for all purposes, as of the
Exercise Date.

 

3.4 Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

 

3.5 Acknowledgement; Partial Exercise. Unless the purchase rights represented by
this Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the Warrant Shares being issued in accordance
with Section 3.3 hereof, deliver to the Holder promptly an acknowledgement in
substantially the form attached hereto as Exhibit B (each, an “Acknowledgement”)
indicating the number and type of Warrant Shares which remain issuable upon
exercise of this Warrant, if any.

 

4

 

 

3.6 Representations, Warranties and Covenants. With respect to the exercise of
this Warrant, the Company hereby represents, covenants and agrees:

 

(a) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

 

(b) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Warrant Shares
are, validly issued, fully paid and non-assessable, issued without violation of
any preemptive or similar rights of any stockholder of the Company and free and
clear of all taxes, liens and charges.

 

(c) The Company shall take all such actions as may be necessary to ensure that
all such Warrant Shares are issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).

 

(d) Without in any way limiting Section 5 hereof, the Company shall use its best
efforts to cause the Warrant Shares, immediately upon such exercise, to be
listed on any domestic securities exchange upon which shares of Common Stock are
listed at the time of such exercise.

 

(e) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, if any, or has established
to the satisfaction of the Company that such tax has been paid.

 

3.7 Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a sale
of the Company (pursuant to a merger, sale of stock, sale of assets or
otherwise), such exercise may at the election of the Holder be conditioned upon
the consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

 

3.8 Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the lowest applicable Warrant Price.
The Company shall not increase the par value of any Warrant Shares receivable
upon the exercise of this Warrant above the lowest Warrant Price then in effect,
and shall take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

3.9 No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, to determine whether any
Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, no
Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent applicable, with all disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in Rule
506(d)(1) under the Securities Act, including the Company, any predecessor or
affiliate of the Company, any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company, any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power, any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the exercise of this Warrant, and any person that has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any securities of the Company (a
“Solicitor”), any general partner or managing member of any Solicitor, and any
director, executive officer or other officer participating in the offering of
any Solicitor or general partner or managing member of any such Solicitor.

 

5

 

 

3.10 Dispute Resolution. In the case of any dispute as to the determination of
any closing sales price, the calculation of any Warrant Price or Aggregate
Warrant Price, the determination of Fair Market Value or any other computation
or valuation required to be made hereunder or in connection herewith, in the
event the Holder, on the one hand, and the Company, on the other hand, are
unable to settle such dispute within five (5) Business Days, then either party
may elect to submit the disputed matter(s) for resolution by a public accounting
firm as may be mutually agreed upon by the Holder and the Board. Such accounting
firm’s determination of such disputed matter(s) shall be binding upon all
parties absent demonstrable error, and the Company and the Holder shall each pay
one half of the fees and costs of such firm.

 

SECTION 4 ADJUSTMENT TO WARRANT PRICE AND NUMBER OF WARRANT SHARES.

 

The Warrant Price and the number of Warrant Shares issuable upon exercise of
this Warrant shall be subject to adjustment from time to time as provided in
this Section 4.

 

4.1 Dividends and Distributions of Non-Company Securities.

 

If, at any time or from time to time after the Issue Date, the Company makes or
declares, or fixes a record date for the determination of holders of Common
Stock entitled to receive, a dividend or any other distribution payable in
securities of the Company (other than a dividend or distribution of shares of
Common Stock or Options or Convertible Securities in each case in respect of
Common Stock), cash or other property, then, and in each such event, provision
shall be made so that the Holder shall receive upon exercise in full of the
Warrant, in addition to the number of Warrant Shares receivable thereupon, the
kind and amount of securities of the Company, cash or other property which the
Holder would have been entitled to receive had the Warrant been exercised in
full into Warrant Shares on the date of such event and had the Holder
thereafter, during the period from the date of such event to and including the
Exercise Date, retained such securities, cash or other property receivable by
them as aforesaid during such period, giving application to all adjustments
called for during such period under this Section 4 with respect to the rights of
the Holder; provided that no such provision shall be made if the Holder
receives, simultaneously with the distribution to the holders of Common Stock, a
dividend or other distribution of such securities, cash or other property in an
amount equal to the amount of such securities, cash or other property as the
Holder would have received if the Warrant had been exercised in full into
Warrant Shares on the date of such event.

 

4.2 Adjustment to Warrant Price and Warrant Shares Upon Dividend, Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the Issue Date, (i) pay a dividend or make any other distribution
upon the Common Stock or any other capital stock of the Company payable in
shares of Common Stock or in Options or Convertible Securities (in each case in
respect of Common Stock), or (ii) subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, each Warrant Price in effect immediately prior to any
such dividend, distribution or subdivision shall be proportionately reduced and
the number of Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased. If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, each Warrant Price in effect immediately prior to such
combination shall be proportionately increased and the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately decreased. Any
adjustment under this Section 4.2 shall become effective at the close of
business on the date the dividend, subdivision or combination becomes effective.

 

6

 

 

4.3 Adjustment to Warrant Price and Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any (i) capital
reorganization of the Company, (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale of all or substantially all assets of the
Company and its Subsidiaries (taken as a whole) to another Person, (v) Change in
Control (as defined in the Loan Agreement), or (vi) other similar transaction,
in each case which entitles the holders of Common Stock to receive (either
directly or upon subsequent liquidation) cash, stock, securities or assets with
respect to or in exchange for Common Stock, each Warrant shall, immediately
after such reorganization, reclassification, consolidation, merger, sale, Change
in Control or similar transaction, remain outstanding and shall thereafter, in
lieu of or in addition to (as the case may be) the number of Warrant Shares then
exercisable under this Warrant, be exercisable for the amount of cash or the
kind and number of shares of stock or other securities or assets of the Company
or of the successor Person resulting from such transaction to which the Holder
would have been entitled upon such reorganization, reclassification,
consolidation, merger, sale, Change in Control or similar transaction if the
Holder had exercised this Warrant in full immediately prior to the time of such
reorganization, reclassification, consolidation, merger, sale, Change in Control
or similar transaction and acquired the applicable number of Warrant Shares then
issuable hereunder as a result of such exercise (without taking into account any
limitations or restrictions on the exercisability of this Warrant); and, in such
case, appropriate adjustment (in form and substance satisfactory to the Holder)
shall be made with respect to the Holder’s rights under this Warrant to insure
that the provisions of this Section 4 hereof shall thereafter be applicable, as
nearly as possible, to this Warrant in relation to any cash, shares of stock,
securities or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale, Change in Control or
similar transaction in which the successor or purchasing Person is other than
the Company, an immediate adjustment in the Warrant Price to the value per share
for the Common Stock reflected by the terms of such consolidation, merger, sale,
Change in Control or similar transaction, and a corresponding immediate
adjustment to the number of Warrant Shares acquirable upon exercise of this
Warrant without regard to any limitations or restrictions on exercise, if the
value so reflected is less than the Warrant Price in effect immediately prior to
such consolidation, merger, sale, Change in Control or similar transaction). The
provisions of this Section 4.3 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, Changes in
Control or similar transactions. The Company shall not effect any such
reorganization, reclassification, consolidation, merger, sale, Change in Control
or similar transaction unless, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such reorganization,
reclassification, consolidation, merger, sale, Change in Control or similar
transaction, shall assume, by written instrument substantially similar in form
and substance to this Warrant and satisfactory to the Holder, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant. Notwithstanding anything to the contrary
contained herein, with respect to any corporate event or other transaction
contemplated by the provisions of this Section 4.3, the Holder shall have the
right to elect prior to the consummation of such event or transaction, to give
effect to the exercise rights contained in Section 2 instead of giving effect to
the provisions contained in this Section 4.3 with respect to this Warrant.

 

4.4 Certain Events. If any event of the type contemplated by the provisions of
this Section 4 but not expressly provided for by such provisions occurs, then
the Board shall make an appropriate adjustment in the Warrant Price and the
number of Warrant Shares issuable upon exercise of this Warrant so as to protect
the rights of the Holder in a manner consistent with the provisions of this
Section 4; provided that no such adjustment pursuant to this Section 4.4 shall
increase the Warrant Price or decrease the number of Warrant Shares issuable as
otherwise determined pursuant to this Section 4.

 

4.5 Certificate as to Adjustment.

 

(a) As promptly as reasonably practicable following any adjustment of the
Warrant Price, but in any event not later than three (3) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

 

(b) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than three (3)
Business Days thereafter, the Company shall furnish to the Holder a certificate
(in substantially the form of Exhibit B) of an executive officer certifying the
Warrant Price then in effect and the number and type of Warrant Shares or the
amount, if any, of other shares of stock, securities or assets then issuable
upon exercise of the Warrant.

 

7

 

 

4.6 Notices. In the event:

 

(a) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or

 

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company’s assets
to another Person; or

 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least ten Business Days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.

 

(d) Purchase Rights. In addition to (and not in limitation or in lieu of) any
adjustments pursuant to Section 4 above, if at any time the Company grants,
issues or sells any shares of Common Stock, Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of Common Stock (the “Purchase Rights”), then the Holder shall be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder would have acquired if the Holder had
held the number of Warrant Shares acquirable upon complete exercise of this
Warrant immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

 

SECTION 5 REGISTRATION RIGHTS.

 

5.1 Piggyback Registration.

 

(a) Whenever the Company proposes to register any shares of its Common Stock
under the Securities Act (other than (i) a registration effected solely to
implement an employee benefit plan or a transaction to which Rule 145 of the
Securities Act is applicable, (ii) a Registration Statement on Form S-4, S-8 or
any successor form thereto or another form not available for registering the
Registrable Securities for sale to the public; (iii) any offering of securities
for the Company’s own account from a shelf registration statement on Form S-3
that has already been declared effective by the Commission (except for an
underwritten shelf takedown where the contemplated plan of distribution includes
a substantial marketing effort by the Company and the underwriters, or (iv) any
offering of securities for the Company’s own account pursuant to an
“at-the-market” offering program or “ATM”)), whether for its own account or for
the account of one or more stockholders of the Company and the form of
Registration Statement to be used may be used for any registration of Warrant
Shares (a “Piggyback Registration”), the Company shall give prompt written
notice (in any event no later than twenty (20) days prior to the filing of such
Registration Statement) to the Holder of its intention to effect such a
registration and shall include in such registration all Warrant Shares with
respect to which the Company has received written requests for inclusion from
the Holder within ten days after the Company’s notice has been given to the
Holder.

 

(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company and the managing underwriter advises the Company and
the Holder (if the Holder has elected to include Warrant Shares in such
Piggyback Registration) in writing that in its opinion the number of shares of
Common Stock proposed to be included in such registration, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering, the
Company shall include in such registration (A) first, the number of shares of
Common Stock that the Company proposes to sell; (B) second, the number of shares
of Common Stock requested to be included therein by the Holder; and (C) third,
the number of shares of Common Stock requested to be included therein by holders
of Common Stock (other than Warrant Shares held by the Holder).

 

8

 

 

(c) If a Piggyback Registration is initiated as an underwritten offering on
behalf of one or more holders of Common Stock other than Warrant Shares, and the
managing underwriter advises the Company in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Warrant Shares and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering, the
Company shall, subject to the proviso below, include in such registration (i)
first, the number of shares of Common Stock requested to be included therein by
the Holder (on a fully diluted, as converted basis); and (ii) second, the number
of shares of Common Stock requested to be included therein by other holders of
Common Stock, allocated among such holders in such manner as they may agree.

 

(d) If any Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company, the Company shall select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering.

 

5.2 Registration Procedures. If and whenever the Holder requests that any
Warrant Shares be registered pursuant to the provisions of this Warrant, the
Company shall use its best efforts to include the Warrant Shares in such
registration in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall as soon as practicable:

 

(a) prepare and file with the Commission a Registration Statement with respect
to such Warrant Shares and use its best efforts to cause such Registration
Statement to become effective;

 

(b) prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than thirty (30) days, or if
earlier, until all of such Warrant Shares have been disposed of and to comply
with the provisions of the Securities Act with respect to the disposition of
such Warrant Shares in accordance with the intended methods of disposition set
forth in such Registration Statement;

 

(c) at least fifteen (15) Business Days before filing such Registration
Statement, Prospectus or amendments or supplements thereto, furnish to counsel
of the Holder copies of such documents proposed to be filed, which documents
shall be subject to the review, comment and approval of such counsel;

 

(d) notify the Holder, promptly after the Company receives notice thereof, of
the time when such Registration Statement has been declared effective or a
supplement to any Prospectus forming a part of such Registration Statement has
been filed;

 

(e) furnish to the Holder such number of copies of the Prospectus included in
such Registration Statement (including each preliminary Prospectus) and any
supplement thereto (in each case including all exhibits and documents
incorporated by reference therein) and such other documents as the Holder may
request in order to facilitate the disposition of the Warrant Shares;

 

(f) use its best efforts to register or qualify such Warrant Shares under such
other securities or “blue sky” laws of such jurisdictions as any selling holder
requests and do any and all other acts and things which may be necessary or
advisable to enable the Holder to consummate the disposition; provided that the
Company shall not be required to qualify generally to do business, subject
itself to general taxation or consent to general service of process in any
jurisdiction where it would not otherwise be required to do so but for this
Section 5.2(f);

 

9

 

 

(g) notify the Holder, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the Prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, at the request of any such
holder, the Company shall prepare a supplement or amendment to such Prospectus
so that, as thereafter delivered to the purchasers of such Warrant Shares, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

 

(h) make available for inspection by the Holder, any underwriter participating
in any disposition pursuant to such Registration Statement and any attorney,
accountant or other agent retained by the Holder or any such underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
and cause the Company’s officers, directors and employees to supply all
information requested by any such Inspector in connection with such Registration
Statement;

 

(i) use its commercially reasonable efforts to cause such Warrant Shares to be
listed on each securities exchange on which the Common Stock is then listed;

 

(j) in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the Holder or the managing underwriter
of such offering request in order to expedite or facilitate the disposition of
such Warrant Shares (including, without limitation, making appropriate officers
of the Company available to participate in “road show” and other customary
marketing activities, including one-on-one meetings with prospective purchasers
of the Warrant Shares);

 

(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and make available to its stockholders an earnings
statement (in a form that satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder) no later than thirty (30) days after the
end of the 12-month period beginning with the first day of the Company’s first
full fiscal quarter after the effective date of such Registration Statement,
which earnings statement shall cover said 12-month period, and which requirement
will be deemed to be satisfied if the Company timely files complete and accurate
information on Forms 10-Q, 10-K and 8-K under the Exchange Act and otherwise
complies with Rule 158 under the Securities Act;

 

(l) furnish to the Holder and each underwriter, if any, with (i) a legal opinion
of the Company’s outside counsel, dated the effective date of such Registration
Statement (and, if such registration includes an underwritten public offering,
dated the date of the closing under the underwriting agreement), in form and
substance as is customarily given in opinions of the Company’s counsel to
underwriters in underwritten public offerings; and (ii) a “comfort” letter
signed by the Company’s independent certified public accountants in form and
substance as is customarily given in accountants’ letters to underwriters in
underwritten public offerings;

 

(m) without limiting Section 5.2(f) above, use its best efforts to cause such
Warrant Shares to be registered with or approved by such other governmental
agencies or authorities as may be necessary by virtue of the business and
operations of the Company to enable the Holder to consummate the disposition of
such Warrant Shares in accordance with their intended method of distribution
thereof;

 

(n) notify the Holder promptly of any request by the Commission for the amending
or supplementing of such Registration Statement or Prospectus or for additional
information;

 

(o) advise the Holder, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for such purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

 

10

 

 

(p) otherwise use its best efforts to take all other steps necessary to effect
the registration of such Warrant Shares contemplated hereby.

 

SECTION 6 TRANSFERS.

 

1.1 Transfer of Warrant. Subject to the transfer conditions referred to in the
legend endorsed hereon, this Warrant and all rights hereunder are freely
transferable, in whole or in part, by the Holder without charge to the Holder,
upon delivery to the Company of a written request for assignment in the form
attached hereto as Exhibit C (each, an “Assignment”) by the Holder and surrender
of this Warrant to the Company at its then principal executive offices, together
with funds sufficient to pay any transfer taxes described in Section 3.6(e) in
connection with the making of such transfer. If requested by the Company, the
Holder will also provide an opinion of counsel satisfactory to the Company to
the effect that the transfer or assignment is in compliance with (or is exempt
from) applicable federal and state securities laws. Upon such compliance,
surrender and delivery and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denominations specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant, if
any, not so assigned and this Warrant shall promptly be cancelled.
Notwithstanding the foregoing, no part of this Warrant or the Shares issuable
upon exercise of this Warrant (or the securities issuable directly or
indirectly, upon conversion of the Shares, if any) may be transferred except to
a person named as a “Designated Holder” of K2 HealthVentures LLC in the Loan
Agreement.

 

6.1 Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein (including Section 4.1), prior to the
issuance to the Holder of the Warrant Shares to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 5, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the stockholders
it being understood that such notices or information shall be deemed to have
been provided when posted on the Company’s website.

 

SECTION 7 REPLACEMENT ON LOSS; DIVISION AND COMBINATION.

 

7.1 Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

7.2 Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their authorized agents or attorneys.
Subject to compliance with the applicable provisions of this Warrant as to any
transfer or assignment which may be involved in such division or combination,
the Company shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice. Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Shares as the Warrant or Warrants so surrendered in
accordance with such notice.

 

11

 

 

7.3 No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or circumvent or seek to avoid or circumvent the
observance or performance of any of the terms to be observed or performed by it
hereunder, but shall at all times in good faith assist in the carrying out of
all the provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder in order to protect the exercise rights of
the Holder against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.

 

7.4 Compliance with the Securities Act. The parties hereto agree as follows:

 

(a) The Holder, by acceptance of this Warrant, agrees to comply in all respects
with the provisions of this Section 7.4 and the restrictive legend requirements
set forth on the face of this Warrant and further agrees that such Holder shall
not offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act and applicable Canadian securities laws.

 

(b) This Warrant and all Warrant Shares issued upon exercise of this Warrant
(unless registered under the Securities Act) shall be stamped or imprinted with
a legend in substantially the following form:

 

“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (ii) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.”

 

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE ISSUE DATE.”

 

(c) In the event that this Warrant or any Warrant Shares issued upon exercise of
this Warrant are included in a direct registration or other electronic book
entry system, or if the Holder does not directly receive a certificate
representing the Warrant Shares, the Company has hereby provided the Holder with
written notice pursuant to Section 2.5(2)(3.1) of National Instrument 45-102 –
Resale of Securities that:

 

“UNLESS PERMITTED UNDER APPLICABLE CANADIAN SECURITIES LEGISLATION, THE HOLDER
OF SHARES OF COMMON STOCK MUST NOT TRADE] THE SHARES OF COMMON STOCK BEFORE
SEPTEMBER 23, 2020.

 

7.5 Removal of Legends. Upon the Holder’s request at any time following
September 23, 2020 and delivery of reasonable assurances that this Warrant and
the Warrant Shares can be sold pursuant to Rule 144, the Company shall promptly
(but in any event within five (5) Business Days following such request and
delivery), at its sole cost and expense, issue a replacement Warrant or
replacement Warrant Shares, as the case may be, deleting the legends required
pursuant to Section 7.4(b) above.



 

12

 



 



SECTION 8 REPRESENTATIONS OF THE HOLDER.

 

In connection with the issuance of this Warrant, the Holder specifically
represents, as of the date hereof, to the Company by acceptance of this Warrant
as follows:

 

8.1 The Holder is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act. The Holder is acquiring this Warrant and
the Warrant Shares to be issued upon exercise hereof for investment for its own
account and not with a current view towards, or for resale in connection with,
the public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.

 

8.2 The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

8.3 The Holder acknowledges that it can bear the economic and financial risk of
its investment for an indefinite period, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Warrant Shares. The Holder has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Warrant and the
business, properties, prospects and financial condition of the Company.

 

SECTION 9 WARRANT REGISTER.

 

The Company shall keep and properly maintain at its principal executive offices
books for the registration of the Warrant and any transfers thereof. The Company
may deem and treat the Person in whose name the Warrant is registered on such
register as the Holder thereof for all purposes, and the Company shall not be
affected by any notice to the contrary, except any assignment, division,
combination or other transfer of the Warrant effected in accordance with the
provisions of this Warrant.

 

SECTION 10 NOTICES.

 

All notices and other communications provided hereunder shall be in writing and
mailed, delivered or transmitted, if to the Company or the Holder, to the
applicable party at its address or email address set forth on the signature
pages hereto, or at such other address or email address as may be designated by
such party in a notice to the other party. Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by email, shall be deemed given when the confirmation of receipt thereof is
received by the transmitter. Unless otherwise indicated, all references to the
time of a day shall refer to New York City time.

 

SECTION 11 CUMULATIVE REMEDIES.

 

The rights and remedies provided in this Warrant are cumulative and are not
exclusive of, and are in addition to and not in substitution for, any other
rights or remedies available at law, in equity or otherwise.

 

SECTION 12 EQUITABLE RELIEF.

 

Each of the Company and the Holder acknowledges that a breach or threatened
breach by such party of any of its obligations under this Warrant would give
rise to irreparable harm to the other party hereto for which monetary damages
would not be an adequate remedy and hereby agrees that in the event of a breach
or a threatened breach by such party of any such obligations, the other party
hereto shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.

 

13

 

 

SECTION 13 FINDER’S FEE.

 

Each party represents to the other party that it is not and will not be
obligated for any finder’s fee or commission in connection with the transactions
contemplated by this Warrant. The Holder agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Holder or any of its
officers, employees or representatives is responsible. The Company agrees to
indemnify and hold harmless the Holder from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

SECTION 14 EXPENSES; INDEMNIFICATION.

 

14.1 The Company will reimburse the reasonable fees and expenses of the Holder,
including reasonable legal fees and expenses, with respect to the negotiation,
execution and delivery of this Warrant as provided in Section 2.4(b) of the Loan
Agreement.

 

14.2 In further consideration of the Holder’s acquiring the Warrant hereunder
and in addition to all of the Company’s other obligations hereunder, the Company
will defend, indemnify and hold harmless the Holder and each other holder of the
Warrant and all of their shareholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated hereby) (collectively, the
“Indemnitees”) from and against any and all losses, costs, penalties, fees,
liabilities and damages, and expenses (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to any actions, suits or claim brought by third parties alleging (i)
any misrepresentation or breach of any representation or warranty made by the
Company in this Warrant or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Warrant or any other certificate,
instrument or document contemplated hereby or thereby, or (iii) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (A) the execution, delivery,
performance or enforcement of this Warrant or any other certificate, instrument
or document contemplated hereby or thereby, or (B) the status of the Holder or
holder of the Warrant as an investor in the Company pursuant to the transactions
contemplated hereby. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company will make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

14.3 Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

14.4 Successor and Assigns. This Warrant and the rights evidenced hereby shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

 

14.5 No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

 

SECTION 15 HEADINGS.

 

The headings in this Warrant are for reference only and shall not affect the
interpretation of this Warrant.

 

14

 

 

SECTION 16 AMENDMENT AND MODIFICATION; WAIVER.

 

Except as otherwise provided herein, this Warrant may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto. No
waiver by the Company or the Holder of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege hereunder.

 

SECTION 17 SEVERABILITY.

 

If any term or provision of this Warrant is invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Warrant or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

SECTION 18 GOVERNING LAW.

 

This Warrant shall be governed by and construed in accordance with the internal
laws of the State of New York without giving effect to any choice or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of New York.

 

SECTION 19 SUBMISSION TO JURISDICTION.

 

Any legal suit, action or proceeding arising out of or based upon this Warrant
or the transactions contemplated hereby may be instituted in the federal courts
of the United States of America or the courts of the State of New York, in
either case sitting in the Borough of Manhattan, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by certified
or registered mail to such party’s address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

SECTION 20 WAIVER OF JURY TRIAL.

 

Each party acknowledges and agrees that any controversy which may arise under
this Warrant is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this Warrant or the transactions contemplated hereby.

 

SECTION 21 COUNTERPARTS.

 

This Warrant may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall be deemed to be one and the same
agreement. A signed copy of this Warrant delivered by e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Warrant.

 

SECTION 22 NO STRICT CONSTRUCTION.

 

This Warrant shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

 

 

[SIGNATURE PAGE TO WARRANT TO PURCHASE COMMON STOCK]

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Issue
Date.

 

  VBI VACCINES INC.       By:            Name: Jeff Baxter   Title: President
and Chief Executive Officer

 

Accepted and agreed,       K2 HEALTHVENTURES EQUITY TRUST LLC       By:
                 Name: Anup Arora   Title: Managing Director & CIO  

 

   

 



 

EXHIBIT A

 

FORM OF SUBSCRIPTION AGREEMENT

 

(To be signed only upon exercise of Warrant)

 

To: _______________________________________________

 

The undersigned, as holder of a right to purchase shares of Common Stock of VBI
VACCINES INC., a corporation existing pursuant to the laws of British Columbia
(the “Company”), pursuant to that certain Warrant to Purchase Shares of Common
Stock of VBI VACCINES INC. (the “Warrant”), dated as of May 22, 2020, hereby
irrevocably elects to exercise the purchase right represented by such Warrant
for, and to purchase thereunder, _________ (_____) shares of Common Stock of the
Company and herewith makes payment of ________ Dollars ($_____) therefor by the
following method:

 

(Check all that apply):

 

_____ (check if applicable)   The undersigned hereby elects to make payment of
the Aggregate Warrant Price of _________________________________ Dollars ($
_________) in cash for ______________ (_____) shares of Common Stock using the
method described in Section 3.2(a) of the Warrant.       ______ (check if
applicable)   The undersigned hereby elects to make payment of the Aggregate
Warrant Price of _________________________________ Dollars ($ _________) for
______________ (_____) shares of Common Stock using the method described in
Section 3.2(b) of the Warrant.

 

Requested Denomination of

 

Common Stock:   _____________________ shares       Registered Holder:  
_____________________

 

   

 

 

 

In order to induce the issuance of such securities the undersigned makes to the
Company, as of the date hereof, the representations and warranties set forth in
Section 8 of the Warrant. Unless otherwise defined herein, capitalized terms
have the meanings provided in the Warrant.

 

DATED: _________________________

 

  [HOLDER]       By:           Name:     Title:  

 

   

 



 

EXHIBIT B

 

FORM OF ACKNOWLEDGMENT

 

To: K2 HealthVentures Equity Trust LLC

 

The undersigned hereby acknowledges that as of the date hereof ______________
(_____) shares of Common Stock remain subject to the right of purchase in favor
of [HOLDER] pursuant to that certain Warrant to Purchase Shares of Common Stock
of VBI VACCINES INC. in favor of [HOLDER], dated as of [____________________]

 

DATED:_________________________

 

  VBI VACCINES INC.         By:             Name:     Title:  

 

   

 



 

EXHIBIT C

 

FORM OF ASSIGNMENT

 

REFERENCE IS MADE to that certain Warrant to Purchase Shares of Common Stock of
VBI VACCINES INC. (the “Warrant”), dated as of May 22, 2020 in favor of
[HOLDER]. Unless otherwise defined, terms used herein have the meanings ascribed
thereto in the Warrant.

 

FOR VALUE RECEIVED, the undersigned Holder of record of this Warrant of VBI
VACCINES INC. (the “Company”), hereby sells, assigns and transfers unto the
Assignee named below all of the rights, including, without limitation, the
Purchase Rights (as such term is defined in this Warrant) of the undersigned
under the within Warrant, with respect to the number of shares of Common Stock
set forth below:

 

  Name of Transferee/Assignee Address [No. of Shares]1

 

and does hereby irrevocably constitute and appoint the Secretary of VBI VACCINES
INC. to make such transfer on the books of VBI VACCINES INC., maintained for the
purpose, with full power of substitution in the premises.

 

Attached hereto, if and to the extent requested by the Company, is an opinion of
counsel that the assignment is in compliance with or is exempt from, applicable
federal and state securities laws. As provided in the Warrant, including but not
limited to Section 6.2 of the Warrant, the Company may, in its reasonable
discretion, decide whether such opinion is satisfactory, and Assignee and Holder
agree to any reasonable delay in transfer caused by such evaluation.

 

The Assignee acknowledges and agrees that the Warrant and the shares of Common
Stock to be issued upon exercise thereof or conversion thereof are being
acquired for investment and that the Assignee will not offer, sell or otherwise
dispose of the Warrant or any shares of stock to be issued upon exercise thereof
or conversion thereof except under circumstances which will not result in a
violation of the Securities Act of 1933, as amended (the “Act”), or any
applicable state securities laws.

 

ACCORDINGLY, THE FOLLOWING RESTRICTIVE LEGEND IS MADE APPLICABLE TO THIS
ASSIGNMENT (AND TO THE WARRANT AND SECURITIES COVERED BY THE WARRANT AS ASSIGNED
HEREBY TO ASSIGNEE):

 

THIS ASSIGNMENT AND THE WARRANT AND THE SECURITIES UNDERLYING THE WARRANT AS
ASSIGNED HEREBY, HAVE NOT BEEN REGISTERED UNDER THE ACT, AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, ANY APPLICABLE
STATE SECURITIES LAWS AND THE RULES AND REGULATIONS THEREUNDER.

 

[UNLESS PERMITTED UNDER APPLICABLE CANADIAN SECURITIES LEGISLATION, THE HOLDER
OF SHARES OF COMMON STOCK MUST NOT TRADE] THE SHARES OF COMMON STOCK BEFORE
SEPTEMBER 23, 2020.]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



   

 

 

Dated:_________________________ HOLDER:       By:          Name:     Title:  

 

Dated:_________________________ ASSIGNEE:       By:             Name:     Title:
 

 

   

 